Exhibit 10.27

JACKSON HEWITT TAX SERVICE INC.

AMENDED AND RESTATED 2004 EQUITY AND INCENTIVE PLAN

STOCK OPTION AGREEMENT

This STOCK OPTION AGREEMENT is effective as of [DATE OF GRANT] (the “Grant
Date”), between Jackson Hewitt Tax Service Inc., a Delaware corporation (the
“Company”), and the optionee specified on Exhibit A attached hereto and made a
part hereof (the “Optionee”).

Pursuant to the Jackson Hewitt Tax Service Inc. Amended and Restated 2004 Equity
and Incentive Plan (the “Plan”), the Compensation Committee of the Board of
Directors of the Company (the “Committee”) has determined that the Optionee is
to be awarded, on the terms and conditions set forth herein, and on the terms
and conditions set forth in the Plan, an option (an “Option”) to purchase shares
of common stock of the Company as specified below, and hereby grants such
Option. Capitalized terms used herein which are not defined in this Stock Option
Agreement will have the meanings set forth in the Plan. The Optionee
acknowledges that he or she has received a copy of the Plan Prospectus.

1. Number of Shares and Purchase Price. The Optionee is hereby granted an Option
to purchase the number of shares of common stock of the Company specified on
Exhibit A (the “Option Shares”) at the Option Price per Share specified on
Exhibit A, pursuant to the terms of this Stock Option Agreement and the
provisions of the Plan.

2. Term of Option and Conditions of Exercise.

(a) The Option has been granted as of the Grant Date and shall terminate on the
Expiration Date specified on Exhibit A (which shall not exceed ten years from
the Grant Date), subject to earlier termination as provided herein and in the
Plan. Upon the termination or expiration of the Option, all rights of the
Optionee in respect of such Option hereunder shall cease.

(b) Subject to the provisions of the Plan and this Stock Option Agreement, and
so long as the Optionee continues to be employed by the Company, the Option
shall vest after one year from the Grant Date as to one-third of the Option
Shares, after two years from the Grant Date as to two-thirds of the Option
Shares and after three years from the Grant Date as to 100% of the Option Shares
(as set forth on Exhibit A).

3. Termination of Employment.

The Option may not be exercised following the Optionee’s termination of
employment with the Company and its subsidiaries; provided, however, that the
Optionee shall have the right to exercise the Option following any such
termination of employment as follows: (i) during a period of twelve (12) months
following the Optionee’s termination of employment for any reason whatsoever,
other than death or Disability; or (ii) the period of twenty-four (24) months
following the Optionee’s termination of employment by reason of such Optionee’s
death or Disability.

4. Exercise of Option.

The Option may only be exercised in accordance with the terms of the Plan and
the administrative procedures established by the Company and/or the Committee
from time to time. The exercise of the Option is subject to the Optionee making
appropriate tax withholding arrangements with the Company in accordance with the
terms of the Plan and the administrative procedures established by the Company
and/or the Committee from time to time.

5. Adjustment upon Changes in Capitalization.

The Option is subject to adjustment in the event of certain changes in the
capitalization of the Company, to the extent set forth in Section 3 of the Plan.



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Entire Agreement. This Stock Option Agreement and the Plan contain all of
the understandings and agreements between the Company and the Optionee
concerning the Option and supersedes all earlier negotiations and
understandings, written or oral, between the parties with respect thereto. The
Company and the Optionee have made no promises, agreements, conditions or
understandings, either orally or in writing, that are not included in this Stock
Option Agreement or the Plan.

(b) Captions. The captions and section numbers appearing in this Stock Option
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this Stock
Option Agreement.

(c) Notices. Any notice or communication having to do with this Stock Option
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company or the Committee, to the
attention of the General Counsel of the Company at the principal office of the
Company and, if to the Optionee, to the Optionee’s last known address contained
in the personnel records of the Company.

(d) Succession and Transfer. Each and all of the provisions of this Stock Option
Agreement are binding upon and inure to the benefit of the Company and the
Optionee and their respective estate, successors and assigns, subject to any
limitations on transferability under applicable law or as set forth in the Plan.

(e) Governing Law. This Stock Option Agreement and the rights of all persons
claiming hereunder will be construed and determined in accordance with the laws
of the State of Delaware without giving effect to the choice of law principles
thereof.

(f) Blackout Periods. The Optionee acknowledges that, from time to time as
determined by the Company in its sole discretion, the Company may establish
“blackout periods” during which this Option may not be exercised. The Company
may establish a blackout period for any reason or for no reason.

This Stock Option Agreement is made under and subject to the provisions of the
Plan, and all of the provisions of the Plan are hereby incorporated by reference
herein as provisions of this Stock Option Agreement. If there is a conflict
between the provisions of this Stock Option Agreement and the provisions of the
Plan, the provisions of the Plan will govern.

IN WITNESS WHEREOF, the Company has executed this Stock Option Agreement on the
date and year first above written.

 

JACKSON HEWITT TAX SERVICE INC. By:        Michael C. Yerington   President and
Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

LOGO [g90350logo001.jpg]

      3 Sylvan Way

        Parsippany, NJ 07054

Effective [GRANT DATE], you have been granted an Option (the “Option”) to buy
shares of Jackson Hewitt Tax Service Inc. (the “Company”) common stock with an
exercise price equal to $[            ] per share. The Option is granted
pursuant to the Company’s Amended and Restated 2004 Equity and Incentive Plan
(the “Plan”).

Shares in each period will become vested on the dates shown below.

 

Total # of

Options

   [Year 1]    [Year 2]    [Year 3]    Expiration            

By your signature and the Company’s signature below, you and the Company agree
that these Options are granted under and governed by the terms and conditions of
the Plan and the Stock Option Agreement, all of which are attached and made a
part of this document.

 

          Jackson Hewitt Tax Service Inc.      

Date

          [OPTIONEE]      

Date

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.